Citation Nr: 1131509	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  07-31 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Tennessee Valley Health Care System in Murfreesboro, Tennessee


THE ISSUE

Entitlement to VA payment or reimbursement of the costs of unauthorized emergency medical services rendered at the Columbia Hospital Medical Center and from the SE Emergency Physicians on April 28, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from November 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from Department of Veterans Affairs (VA) determinations made by the VA Tennessee Valley Healthcare System in Murfreesboro, Tennessee which denied the Veteran's claim for payment or reimbursement of unauthorized medical expenses incurred at the Columbia Hospital Medical Center and from the SE Emergency Physicians.  The Veteran filed a notice of disagreement in January 2007 and a statement of the case was issued in August 2007.  The Veteran filed a substantive appeal in October 2007.  

FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1968 to November 1971.  

2.  A Certificate of Death shows that the Veteran died in December 2007.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  A Certificate of Death shows that the Veteran died in December 2007.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2010).  

Since the Veteran died before October 10, 2008, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008) is not for application.  


ORDER

The appeal is dismissed.



____________________________________________
U. R. POWELL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


